Exhibit 2.1 EXECUTION VERSION PURCHASE AGREEMENTANDPLAN OF MERGERBY AND AMONG KMG CHEMICALS, INC.,KMG FC, LLC, FLOWCHEM HOLDINGS LLC,ARSENAL CAPITAL PARTNERS III-B LP, AS ARSENAL BLOCKER SELLER,ANDACP FLOWCHEM LLC, IN ITS CAPACITY AS THE REPRESENTATIVEApril 23, 2017 THIS DOCUMENT IS INTENDED SOLELY TO FACILITATE DISCUSSIONS AMONG THE PARTIES.THIS DOCUMENT IS NOT INTENDED TO CREATE NOR WILL IT BE DEEMED TO CREATE A LEGALLY BINDING OR ENFORCEABLE OFFER OR AGREEMENT OF ANY TYPE OR NATURE, UNLESS AND UNTIL AGREED TO AND EXECUTED BY THE PARTIES. TABLE OF CONTENTS Page ARTICLE I THE BLOCKER PURCHASE 2 Sale of Arsenal Blocker Shares 2 Consideration 2 Closing 2 ARTICLE II THE MERGER 2 Merger 2 Effective Time; Closing 2 Effect of the Merger 3 Certificate of Formation 3 Limited Liability Company Agreement 3 Managers and Officers 3 Conversion of Company Units 3 Unitholders Payments; Letters of Transmittal 4 Required Withholding 5 Indemnification Escrow 5 Adjustment Escrow 5 ARTICLE III CLOSING, TRANSACTION CONSIDERATION ADJUSTMENT 5 The Closing 5 Closing Transactions 6 Closing Deliveries 7 Net Working Capital and Cash Payment Adjustment 8 Preparation of Estimated Closing Statement and Closing Statement; Cooperation 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER, merger sub and ARSENAL BLOCKER SELLER 12 Representations and Warranties of Buyer and Merger Sub 12 Representations and Warranties Regarding Arsenal Blocker and Arsenal Blocker Seller 14 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 Corporate Status 16 Power and Authority 17 Enforceability 17 Capitalization; Ownership 17 Subsidiaries 17 No Violation; Consents and Approvals 18 Financial Statements; No Undisclosed Liabilities 18 Absence of Certain Developments 19 Litigation 20 Environmental Matters 20 Title to Properties 21 i Compliance with Laws 22 Labor and Employment Matters 22 Employee Benefit Plans 23 Tax Matters 24 Insurance 25 Licenses and Permits 25 Affiliated Transactions 26 Material Contracts 26 Intellectual Property 27 Key Customers and Suppliers 28 Banks 28 No Brokers 28 Product Warranty and Liability 28 No Additional Representations or Warranties 28 ARTICLE VI PRE-CLOSING COVENANTS 29 Reasonable Best Efforts 29 Regulatory Filings 29 Conduct of the Business 31 Access to Information; Contact with Business Relations 33 Notice of Developments 34 Exclusivity 35 Confidentiality Agreement 35 Debt Financing. 36 Arsenal Blocker Note 39 Termination of Certain Executives 39 Formation of New Purchaser 39 Parachute Payment Waiver 39 280G Stockholder Approval of Arsenal Blocker 40 ARTICLE VII POST-CLOSING COVENANTS 40 Further Assurances 40 Director and Officer Liability and Indemnification; R&W Policy 40 Access to Books and Records 41 Transfer Taxes 41 Employee Benefits 42 Facility Closings, Employee Layoffs 42 Name Change 43 ARTICLE VIII TAX COVENANTS 43 Tax Return Filing 43 Pre-Closing Tax Matters 44 Tax Proceedings 44 Cooperation 44 No Code Section 338 or Section 336 Election 45 Tax Refunds 45 ii Carrybacks 45 Straddle Period 45 Closing of Tax Period 45 Tax Treatment of Payments 46 Allocation of Closing Cash Payment 46 ARTICLE IX CONDITIONS TO THE OBLIGATIONS OF BUYER AND MERGER SUB 46 Accuracy of Representations and Warranties 46 Compliance with Covenants 47 No Adverse Proceeding 47 Consents 47 Termination of HSR Waiting Period 47 ARTICLE X CONDITIONS TO THE OBLIGATIONS OF THE COMPANY and ARSENAL BLOCKER SELLER 47 Accuracy of Representations and Warranties 47 Compliance with Covenants 48 R&W Policy 48 No Adverse Proceeding. 48 Termination of HSR Waiting Period 48 ARTICLE XI SURVIVAL; INDEMNIFICATION 48 Survival 48 General Indemnification 48 Limitations on Indemnification Obligations. 49 Matters Involving Third Parties 51 Mitigation 53 Exclusive Remedy 53 Manner of Payment; Escrow 54 ARTICLE XII DEFINITIONS 54 Defined Terms 54 Other Definitional Provisions. 67 ARTICLE XIII TERMINATION 68 Termination 68 Effect of Termination 69 ARTICLE XIV GENERAL PROVISIONS 70 Notices 70 Entire Agreement 72 Expenses 72 Amendment; Waiver 72 Binding Effect; Assignment 73 Counterparts 73 Interpretation; Schedules 73 iii Governing Law; Interpretation 74 Forum Selection; Consent to Jurisdiction; Waiver of Jury Trial 74 Specific Performance 75 Arm's Length Negotiations; Drafting 76 Time 76 Made Available 76 Confidentiality; Publicity 76 Designation of the Representative 77 Company Representation 79 Acknowledgements. 81 Exculpation of Debt Financing Sources 82 Obligations of Buyer and New Purchaser 83 EXHIBITS Exhibit A Form of Unitholder Consent Exhibit B Form of Certificate of Merger Exhibit C Form of Paying Agent Agreement Exhibit D Form of Letter of Transmittal Exhibit E Form of Company FIRPTA Certificate Exhibit F Form of Blocker FIRPTA Certificate Exhibit G Form of Escrow Agreement Exhibit H Example Statement of Working Capital iv PURCHASE AGREEMENT AND PLAN OF MERGER This PURCHASE AGREEMENT AND PLAN OF MERGER (this "Agreement") is entered into as of April 23, 2017, by and among KMG Chemicals, Inc., a Texas corporation ("Buyer"), KMG FC, LLC, a Delaware limited liability company ("Merger Sub"), Flowchem Holdings LLC, a Delaware limited liability company (the "Company"), Arsenal Capital Partners III-B LP, a Delaware limited partnership ("Arsenal Blocker Seller"), and ACP Flowchem LLC, not individually but solely in its capacity as the Representative (as hereinafter defined).Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in Section 12.01 of this Agreement.Buyer, Merger Sub, the Company and Arsenal Blocker Seller are referred to herein collectively as the "Parties" and, individually, as a "Party."
